In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3565
DAVID MCDANIEL,
                                                  Plaintiff-Appellant,

                                 v.

PROGRESS RAIL LOCOMOTIVE, INC.,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:17-cv-07904 — John Robert Blakey, Judge.
                     ____________________

   ARGUED SEPTEMBER 4, 2019 — DECIDED OCTOBER 9, 2019
                ____________________

   Before ROVNER, SCUDDER, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Plaintiff-appellant David McDaniel
alleges his former employer, defendant-appellee Progress
Rail Locomotive, Inc., unlawfully discriminated against him
on the basis of age and retaliated against him for complaining
about a superior, in violation of the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. §§ 621–34. The district
court ultimately granted summary judgment in favor of Pro-
gress Rail. We affirm.
2                                                  No. 18-3565

   McDaniel has not supplied evidence of any similarly situ-
ated employee that would allow a factfinder to determine
whether any adverse employment action he experienced was
the result of age discrimination or retaliation against him.
Summary judgment was therefore appropriate.
                        I. Background
A. Progress Rail’s Policies
    Progress Rail, a manufacturer of diesel-electric locomo-
tives and diesel-powered engines, requires its employees to
comply with applicable Shop Rules governing health and
safety in the workplace. Although McDaniel argues that Pro-
gress Rail’s policies call for it to issue punishments in a pro-
gressive manner, the Shop Rules specifically state that viola-
tions or other inappropriate behavior “will be sufficient
grounds for corrective disciplinary action ranging from repri-
mand to immediate discharge, depending upon the serious-
ness of the offense in the judgment of Management.”
    Shop Rule 31 prohibits the “[d]isregard of safety rules of
common safety practices.” One of these safety rules bars em-
ployees from lifting any load over 35 pounds without a me-
chanical lifting device. Another safety rule forbids the use of
cell phones when operating equipment. Cell phones are also
“not permitted to be out in the open or visible within the aisle
lines of a manufacturing area,” save for exceptional work-re-
lated purposes.
    When Progress Rail has reason to believe an employee has
violated a Shop Rule, its procedures call for an investigatory
interview and a disciplinary hearing prior to issuing disci-
pline. The employee’s supervisor leads this process and me-
morializes it in various forms. At the disciplinary hearing, the
No. 18-3565                                                  3

employee may call witnesses, and the employee is entitled to
union representation. Raymond Maroni, Manager of Labor
Relations, reviews the severity of each infraction and the em-
ployee’s disciplinary history to ultimately determine whether
and to what extent discipline is appropriate. When safety vi-
olations result in personal injury, a separate Safety Committee
investigates the incident and determines any consequences.
B. McDaniel’s Conduct and Subsequent Investigations
   Progress Rail hired McDaniel in 2005 and employed him
as an “S15 Specialist, Material,” also known as a Material
Handler, for almost twelve years until his termination in
April 2017. In this role, McDaniel was responsible for loading
and unloading materials of varying size and weight, perform-
ing inventory counts, and assembling diesel engine kits for
the production of railway locomotives. McDaniel was 55
years old at the time of his termination.
    In 2016, Jonathan Howard, a Warehouse Supervisor, be-
came McDaniel’s direct manager. As Warehouse Supervisor,
Howard oversaw nine employees, consisting of eight Mate-
rial Handlers (two of whom were welders on temporary as-
signment) and one clerk. Howard reported to George Pekarik,
the General Supervisor, until Pekarik was promoted in late-
September 2016. At that time, Mark Walker became Howard’s
direct supervisor.
    In August of 2016, McDaniel complained to Pekarik that
Howard was not complying with Progress Rail’s overtime
equalization policies. McDaniel asserted that Howard was
not regularly updating overtime equalization lists, was not of-
fering overtime in order of seniority, and was not crediting
opportunities to employees when they turned those
4                                                   No. 18-3565

opportunities down. McDaniel testified that he complained
Howard was giving overtime to “the younger workers.” In
response to McDaniel’s complaint, Pekarik spoke to both
McDaniel and Howard about Progress Rail’s overtime oppor-
tunities, and said he expected both men to work towards re-
solving these issues between themselves.
     At the end of August 2016, Howard issued a disciplinary
notice to McDaniel for using his cell phone while on work
equipment in violation of Shop Rule 31. On August 30, 2016,
McDaniel, Howard, and Union Committeeman Marvin
Thompkins attended the mandatory investigatory interview
and disciplinary hearing. McDaniel contends Howard falsely
accused him of talking on his cell phone, and he subsequently
supplied phone records to Pekarik to prove he did not talk on
his phone on the day in question. Whether McDaniel spoke
on his phone is not dispositive, however, because he admitted
during the investigatory process that his phone was “on top
of the truck,” which is still a violation of safety rules. McDan-
iel received a one-day suspension as discipline for this infrac-
tion.
   In early September 2016, Howard again claimed McDaniel
was using his cell phone at work, this time to take pictures.
McDaniel volunteered his phone to Pekarik to confirm he did
not take any photographs at work. Pekarik determined there
was no violation, and therefore did not discipline McDaniel.
    McDaniel also alleges that, sometime after this September
incident, Howard assigned him to sweeping and general
maintenance duties for three weeks after arbitrarily revoking
his fork lift license. While on sweeping duties, however,
McDaniel maintained the same position, under the same shift,
and received the same rate of pay and benefits.
No. 18-3565                                                                5

    On February 16, 2017, McDaniel suffered a serious hand
injury, crushing one of his fingers, while attempting to move
a 106-pound piece of machinery by hand to extract a piece of
plastic underneath it. During the first investigatory interview,
McDaniel stated, “I saw some plastic under the idler gear
(stub shaft). I lifted the Idler up to get the plastic and the Idler
slipped and hit my middle finger.” (emphasis added). In
McDaniel’s Report of Accident, submitted on April 4, 2017,
McDaniel described the incident, “I noticed plastic was under
the shaft so I reached over the Shaft, lifting it up, it slipped out
of my hand and hit my finger.” (emphasis added). Although
McDaniel used the word “lift” several times in the course of
reporting about this event, McDaniel now contends that he
attempted to “shift” rather than “lift” the idler.
    In March of 2017, when McDaniel returned to work after
his injury, Howard conducted two investigatory interviews.
McDaniel, Howard, and Union Representative Maurice
Stovall attended both interviews, and Walker attended the
second interview. Progress Rail also held two disciplinary
hearings. McDaniel, Howard, Walker, and Stovall attended
both hearings. Because the February 16, 2017, incident in-
volved a safety infraction, Progress Rail’s Safety Committee
was the final arbiter. As part of its decision-making process,
the Committee reviewed all documentation of the incident,
including McDaniel’s medical injury report, McDaniel’s own
statements, information about McDaniel’s previous work-
place injuries, and prior counseling McDaniel received re-
garding Progress Rail’s lifting policies.1 The Committee


   1 McDaniel is correct that Progress Rail’s policy states it “will not take

into account any prior infractions which occurred more than twenty-four
months previously” when considering discipline. Although McDaniel
6                                                             No. 18-3565

ultimately terminated McDaniel for violating Shop Rule 31.
Howard was not a member of the Safety Committee.
    McDaniel filed his charge of discrimination with the Equal
Employment Opportunity Commission (“EEOC”) on May 19,
2017. The EEOC issued a right to sue letter on August 8, 2017,
and McDaniel timely filed his complaint on November 1,
2017. McDaniel alleged claims for age discrimination and re-
taliation under the ADEA, as well as retaliatory discharge un-
der Illinois state law. The district court granted summary
judgment to Progress Rail on all of McDaniel’s claims.
McDaniel now appeals on his two federal ADEA claims.
                             II. Discussion
    We review a district court’s grant of summary judgment
de novo. C.G. Schmidt, Inc. v. Permasteelisa N. Am., 825 F.3d
801, 805 (7th Cir. 2016). “Summary judgment is proper if the
moving party ‘shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a
matter of law.’” Spurling v. C & M Fine Pack, Inc., 739 F.3d
1055, 1060 (7th Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). We
“consider all of the evidence in the record in the light most
favorable to the non-moving party, and we draw all reasona-
ble inferences from that evidence in” that party’s favor. Bunn
v. Federal Deposit Ins. Corp. for Valley Bank Ill., 908 F.3d 290, 295
(7th Cir. 2018).




asserts otherwise, there is no evidence to a raise an issue of fact that Pro-
gress Rail improperly considered write-ups more than 24 months old in
deciding to terminate McDaniel.
No. 18-3565                                                      7

A. Discrimination Claim
    McDaniel alleges that Progress Rail discriminated against
him in violation of the ADEA by improperly disciplining him
and terminating him on the basis of his age. “The ADEA pro-
tects workers 40 years of age and older from age-based em-
ployment discrimination.” Wrolstad v. Cuna Mut. Ins. Soc’y,
911 F.3d 450, 454 (7th Cir. 2018). To recover under a theory of
disparate treatment in the ADEA context, “it’s not enough to
show that age was a motivating factor. The plaintiff must
prove that, but for his age, the adverse action would not have
occurred.” Id. (quoting Martino v. MCI Commc’ns Serv., Inc.,
574 F.3d 447, 455 (7th Cir. 2009)) (emphasis in original).
    “[T]he singular question that matters in a discrimination
case is: ‘[W]hether the evidence would permit a reasonable
factfinder to conclude that the plaintiff’s race, ethnicity, sex,
religion, or other proscribed factor caused the discharge or
other adverse employment action.’” Johnson v. Advocate Health
and Hosps. Corp., 892 F.3d 887, 894 (7th Cir. 2018) (quoting
Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)).
To present this evidence, a plaintiff may utilize the McDonnell
Douglas “burden-shifting framework.” David v. Board of Trus-
tees of Cmty. College Dist. No. 508, 846 F.3d 216, 224 (7th Cir.
2017) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973)). “Under this approach, the plaintiff must show evi-
dence that ‘(1) she is a member of a protected class, (2) she
was meeting the defendant’s legitimate expectations, (3) she
suffered an adverse employment action, and (4) similarly sit-
uated employees who were not members of her protected
class were treated more favorably.’” Skiba v. Illinois Cent. R.R.
Co., 884 F.3d 708, 719 (7th Cir. 2018) (quoting Carson v. Lake
County, Ind., 865 F.3d 526, 533 (7th Cir. 2017)). “If the plaintiff
8                                                  No. 18-3565

meets each element of her prima facie case, ‘the burden shifts
to the defendant to articulate a legitimate, nondiscriminatory
reason for the adverse employment action, at which point the
burden shifts back to the plaintiff to submit evidence that the
employer’s explanation is pretextual.’” Id. at 719–20 (quoting
Carson, 865 F.3d at 533).
    Notably, the McDonnell Douglas framework is not the only
method plaintiffs may use to prove their claim. “[It] is merely
one way of culling the relevant evidence needed to demon-
strate whether a reasonable factfinder could conclude that an
employer engaged in an adverse employment action based on
the plaintiff’s” age or another proscribed factor. Johnson, 892
F.3d at 894. “However the plaintiff chooses to proceed, at the
summary judgment stage the court must consider all evi-
dence to decide whether a reasonable jury could find that the
plaintiff suffered an adverse employment action because of her
age.” Skiba, 884 F.3d at 720 (quoting Carson, 865 F.3d at 533)
(emphasis in the original). We therefore also assess the evi-
dence “as a whole, rather than asking whether any particular
piece of evidence proves the case by itself.” Ortiz, 834 F.3d at
765.
    Turning to the McDonnell Douglas framework, McDaniel
satisfies the first element because he is over 40 years old and
is therefore a member of the ADEA protected class. The par-
ties dispute the second and third elements. First, they dispute
whether McDaniel was meeting Progress Rail’s legitimate ex-
pectations, and second, they dispute which actions that Pro-
gress Rail took against him constitute adverse action. But we
need not resolve these issues because McDaniel failed to sat-
isfy the fourth element. Since McDaniel did not put forth suf-
ficient information about similarly situated employees
No. 18-3565                                                       9

outside of his class that were treated more favorably, his dis-
crimination claim fails under the McDonnell Douglas frame-
work.
    “All things being equal, if an employer takes an action
against one employee in a protected class but not another out-
side that class, one can infer discrimination. The ‘similarly sit-
uated’ prong establishes whether all things are in fact equal.”
Filar v. Bd. of Educ. of City of Chicago, 526 F.3d 1054, 1061 (7th
Cir. 2008) (citing Humphries v. CBOCS West, Inc., 474 F.3d 387,
405 (7th Cir. 2007)). “Its purpose is to eliminate other possible
explanatory variables, ‘such as differing roles, performance
histories, or decision-making personnel, which helps isolate
the critical independent variable’—discriminatory animus.”
Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012) (quoting
Humphries, 474 F.3d at 405).
    Although similarly situated employees “need not be iden-
tical in every conceivable way,” they “must be ‘directly com-
parable’ to the plaintiff ‘in all material respects.’” Id. (quoting
Patterson v. Indiana Newspapers, Inc., 589 F.3d 357, 365–66 (7th
Cir. 2009)). “In the usual case a plaintiff must at least show
that the comparators (1) ‘dealt with the same supervisor,’
(2) ‘were subject to the same standards,’ and (3) ‘engaged in
similar conduct without such differentiating or mitigating cir-
cumstances as would distinguish their conduct or the em-
ployer’s treatment of them.’” Id. at 847 (quoting Gates v. Cat-
erpillar, Inc., 513 F.3d 680, 690 (7th Cir. 2008)). But “this is not
a hard and fast test, and there is no magic to these considera-
tions. In the employment discrimination context, the require-
ment to find a similarly situated comparator is really just the
same requirement that any case demands—the requirement
to submit relevant evidence.” Johnson, 892 F.3d at 895.
10                                                   No. 18-3565

“Whether a comparator is similarly situated is typically a
question for the fact finder, unless, of course, the plaintiff has
no evidence from which a reasonable fact finder could con-
clude that the plaintiff met his burden on this issue.” Id.
    This Court’s recent holding in Skiba is instructive here. In
Skiba, we held that a table listing the names, ages, and posi-
tions of 37 employees did not amount to enough “amplifying
detail of the employees’ qualifications or employment history
that would allow this Court to comfortably conclude their hir-
ing was the result of discriminatory motive rather than some
other explanatory variable.” Skiba, 884 F.3d at 723. As a result,
the plaintiff’s comparator argument failed. Id. at 724; see also
Johnson, 892 F.3d at 898 (finding plaintiffs provided insuffi-
cient evidence of similarly situated employees to survive
summary judgment because they offered “no evidence about
who [the comparator] was, what her position was, who su-
pervised her, why she refused to work in her assigned area,
and whether she had a similar disciplinary record and similar
performance reviews”).
    McDaniel provides even less detail than the plaintiff in
Skiba. He argues that the eight other Material Handlers under
Howard’s supervision qualify as similarly situated employ-
ees. McDaniel, however, does not provide any information
that would allow a finder of fact to determine that these indi-
viduals are indeed similarly situated: he did not submit the
employees’ names, work history, performance reviews, or—
most importantly—their ages. In fact, he provided no infor-
mation at all about the eight individual employees who he al-
leges are similarly situated. McDaniel speculates that these
other employees were younger than he was, but supplies no
information for the court to verify his age relative to theirs.
No. 18-3565                                                          11

The district court correctly found that McDaniel’s conclusory
assertion that there is “evidence that he was treated less fa-
vorably than similarly situated employees who did not con-
test Howard’s failure to comply with Progress Rail’s policies”
was insufficient to raise an issue of fact and survive summary
judgment. As McDaniel has not identified any similarly situ-
ated employees to allow a factfinder to conduct a “meaning-
ful comparison,” his prima facie case for discrimination fails.
See Barricks v. Eli Lilly and Co., 481 F.3d 556, 560 (7th Cir. 2007).
    Using the Ortiz holistic approach, McDaniel’s claim fares
no better. Under Ortiz, the Court must determine “whether
the evidence would permit a reasonable factfinder to con-
clude” that the plaintiff’s age “caused the discharge or other
adverse employment action.” Ortiz, 834 F.3d at 765. McDan-
iel’s complaint about Howard’s compliance with the overtime
policy and McDaniel’s discipline for cell phone usage oc-
curred in the same month, and proximity is suggestive. But
“timing alone is insufficient to establish a genuine issue of
material fact” to support a discrimination claim. Kampmier v.
Emeritus Corp., 472 F.3d 930, 939 (7th Cir. 2007). The record
contains no evidence that Progress Rail’s decisions to suspend
and terminate McDaniel were due to his age. Rather, the rec-
ord demonstrates that Progress Rail suspended McDaniel be-
cause he violated the cell phone policy, and that Progress Rail
terminated him because he violated the lifting policy. Indeed,
McDaniel admitted to having his cell phone on top of the
truck, and admitted that he “lifted” the shaft. He has pro-
vided no evidence to raise an issue of fact that he experienced
discipline as a result of his age.2

    2
    McDaniel further argues that the evidence he presents “weaves a
compelling mosaic giving rise to an inference of age discrimination.” In
12                                                        No. 18-3565

    Finally, McDaniel invokes a cat’s paw theory of liability,
meaning that the ultimate decisionmaker issued an adverse
employment action based on the discriminatory animus of
another. Schandelmeier-Bartels v. Chicago Park Dist., 634 F.3d
372, 379 (7th Cir. 2011) (“In employment discrimination cases,
the ‘cat’s paw’ is the unwitting manager or supervisor who is
persuaded to act based on another’s illegal bias.”). McDaniel
argues that Howard impermissibly influenced the Safety
Committee’s decision to terminate him. A cat’s paw theory
requires McDaniel to show that Howard “actually harbored
discriminatory animus against him.” Grant v. Trustees of Indi-
ana Univ., 870 F.3d 562, 570 (7th Cir. 2017) (quoting Nichols v.
Michigan City Plant Planning Dept., 755 F.3d 594, 604 (7th Cir.
2014)). McDaniel must also show that Howard’s “input was a
proximate cause” of the adverse actions against him. Id. (quot-
ing Nichols, 755 F.3d at 604). To avoid liability under a cat’s
paw theory, a decisionmaker “is not required to be a paragon
of independence. It is enough that the decisionmaker is not
wholly dependent on a single source of information and con-
ducts her own investigation into the facts relevant to the de-
cision.” Martino, 574 F.3d at 453 (internal citations omitted).
    McDaniel failed to produce evidence of Howard’s age-
based animus. But even if he had, there is simply no evidence
that such bias proximately caused McDaniel’s suspension or
termination. Howard is not a member of the Safety Commit-
tee. Although the Safety Committee did rely, in part, on ma-
terials Howard compiled and submitted, McDaniel does not


Ortiz, we reiterated “that ‘convincing mosaic’ is not a legal test,” and
therefore not the appropriate standard to evaluate evidence of employ-
ment discrimination. Ortiz, 834 F.3d at 764. In any event, McDaniel does
not raise an issue of fact to defeat summary judgment.
No. 18-3565                                                     13

allege that anything in these materials was false. The Safety
Committee also reviewed and relied on materials not submit-
ted by Howard, including McDaniel’s medical report and his
own statements. As McDaniel has not raised an issue of fact,
even viewing the evidence in the light most favorable to him,
his cat’s paw theory fails.
B. Retaliation Claim
    As in employment discrimination cases, in retaliation
cases, we ask “whether the evidence would permit a reason-
able factfinder to conclude” that the plaintiff’s age “caused
the discharge or other adverse employment action.” Ortiz, 834
F.3d at 765. Within this inquiry, a party may utilize the bur-
den-shifting framework of McDonnell Douglas. Lewis v. Wilkie,
909 F.3d 858, 866–67 (7th Cir. 2018). McDaniel invokes this
framework to bring a prima facie retaliation claim.
    Under the McDonnell Douglas framework in the retaliation
context, “a plaintiff must show that (1) he engaged in pro-
tected activity; (2) he suffered a materially adverse employ-
ment action; (3) he was meeting his employer’s legitimate ex-
pectations; and (4) he was treated less favorably than simi-
larly-situated employees who did not engage in protected ac-
tivity.” Boss v. Castro, 816 F.3d 910, 918 (7th Cir. 2016). McDan-
iel also needed to demonstrate that retaliation was the “but-
for” cause of the adverse action, “not merely a contributing
factor.” Barton v. Zimmer, Inc., 662 F.3d 448, 455 (7th Cir. 2011).
McDaniel argues that Howard retaliated against him—reas-
signing him to sweeping duties, launching disciplinary action
against him for purported cell phone usage, and ultimately
initiating his termination—because of McDaniel’s complaint
to Pekarik about Howard’s allegedly discriminatory overtime
assignments.
14                                                  No. 18-3565

    We need not decide whether McDaniel satisfied the first
three prongs of the McDonnell Douglas framework. Like his
discrimination claim, his failure to present evidence of simi-
larly situated employees dooms his retaliation claim. McDan-
iel did not present evidence of a comparator who similarly vi-
olated Progress Rail’s cell phone policy or lifting policy—or
any safety rule, for that matter—and also complained about
overtime, but received better treatment. Because he did not
do so, he cannot establish a prima facie claim for retaliation.
    Under the Ortiz approach, McDaniel has no greater suc-
cess. “For a reasonable factfinder to find in [McDaniel’s] fa-
vor, the evidence would have to establish either a causal con-
nection between [McDaniel’s] protected activity and the ad-
verse action he suffered or else support an inference of retali-
atory motive.” Lewis, 909 F.3d at 871. It is undisputed that
McDaniel violated company policy by leaving his cell phone
on top of machinery. And although McDaniel now contends
that he attempted to “shift” rather than “lift” the idler, it is
undisputed that McDaniel wrote in his post-accident report
that he tried to lift a load of more than 35 pounds, also in vio-
lation of company policy. Because McDaniel has not pro-
duced any evidence to raise an issue of fact as to the causal
connection, he cannot survive summary judgment on his re-
taliation claim.
                          III. Conclusion
         We therefore AFFIRM the judgment of the district
court.